Citation Nr: 0708856	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  99-13 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1998 rating decision rendered by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In February 2004, the veteran testified at a Travel Board 
hearing before a Veterans Law Judge who has since retired.  A 
transcript of this hearing is associated with the claims 
folder.

In July 2004 and October 2006, the Board remanded this case 
for further evidentiary development and to satisfy a new 
hearing request.  The requested development has been 
completed.  In December 2006, the veteran, through his 
representative, withdrew his request for a personal hearing 
before another Veterans Law Judge.  The case has now been 
returned to the Board for further appellate consideration.   

Additional arguments and evidence were submitted by the 
veteran in May 2006.  
The veteran's representative waived the veteran's right to 
have this evidence initially considered by the RO in a 
December 2006 statement.  Also, remarks from the veteran's 
representative in this statement are not clear as to whether 
the veteran is seeking service connection for a mood 
disorder.  This matter is referred to the RO for 
clarification.   


FINDING OF FACT

A chronic low back disorder was not present in service and is 
not etiologically related to service.



CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the initial unfavorable rating 
decision was rendered prior to the enactment of the VCAA.  
The record reflects that the RO and the Appeals Management 
Center (AMC) provided the veteran with the notice required 
under the VCAA, to include notice that he should submit any 
pertinent evidence in his possession, by letters mailed in 
November 2003 and July 2004.  The veteran was also provided 
with the requisite notice with respect to the disability-
rating and effective-date elements of his claim in the March 
2006 supplemental statement of the case.  Therefore, the 
Board is satisfied that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his service medical records 
and VA treatment records.  The AMC afforded the veteran an 
appropriate VA, fee-basis examination and obtained a medical 
opinion on the etiology of his low back disability.  Neither 
the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the RO and AMC have complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation. 

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he slipped on ice and fell from a 
personnel carrier and landed on a tow hitch, injuring his 
lower back during service.  He submitted a June 1999 buddy 
statement in which J.O. reported that he observed this event.  
At the February 2004 Board hearing, the veteran indicated 
that he neither sought nor received treatment for the back 
injury during service.  Rather, he was first treated for back 
problems around 1977.  In a May 2006 statement, the veteran 
stated for the first time that he believed that a march of 
over 125 miles he participated in connection with the 1972 
Olympics damaged his "muscular-skeletal structure" (i.e., 
low back).    

Records from D.O., D.C. dated from May 1996 to July 1996 note 
that the veteran injured his back on March 29, 1996, and that 
the veteran had experienced prior injuries to this area.  
D.O. noted that there was a reasonable medical probability 
that the disability the veteran was presently experiencing 
was 50 percent attributable to the most recent injury and 50 
percent to prior injuries.  D.O. diagnosed chronic post-
traumatic lumbar sprain/strain, radicular syndrome to the 
left lower limb, sciatica due to disc involvement, and lumbar 
disc degeneration.  

In a February 1997 report, Dr. J.N. noted an impression of 
degenerative disk disease of L4-5 and "5-1" with 
radiculopathy based on radiographic findings of transitional 
S1 vertebra with bilateral anomalous joints and narrowing and 
degenerative changes at the L5 transitional level consistent 
with a degenerative disc at this level.   

In a November 1997 report, Dr. G.M. reported that the veteran 
indicated that he had not worked since the March 29, 1996, 
incident.  Dr. G.M. diagnosed chronic spinal derangement and 
noted that the veteran sustained low back injuries on July 
21, 1992, February 14, 1994, and March 29, 1996.  Dr. G.M. 
reported that he reviewed "outside medical records."  Dr. 
G.M. maintained that the veteran appeared to have been well 
before 1992 and that there were no medical records to the 
contrary.  Dr. G.M. noted that the 1992 injury left the 
veteran with some permanent residuals.  

VA treatment records include the report on a December 1999 
magnetic resonance image (MRI) study that notes an impression 
of left recess nuclear herniation at L4-5.  A December 1999 
record notes that the MRI confirmed nerve impingement.  The 
July 2000 VA examination report shows that the examiner noted 
that the veteran had impingement of the nerve root at the L4 
level that was causing pain and radiculopathy.  

In a March 2003 note, Dr. E.S. reported that Dr. A.M. saw the 
veteran from 1972 to 1990 for a back injury from a fall from 
a tank.  Dr. E.S. noted that the veteran's records could not 
be located.

In a March 2003 letter, Dr. D.O. reported that he had been 
treating the veteran for low back pain on an intermittent 
basis since 1992.  Dr. D.O. noted that at that time, the 
veteran informed him that he had suffered an injury to his 
low back during service and that he had experienced 
intermittent back pain since that incident.  Dr. D.O. 
maintained that it was within reasonable medical probability 
that the veteran's residual complaints of low back pain were 
directly related to the injury he received from falling off a 
military transport vehicle.

In a February 2004 evaluation, Dr. D.W. reported that the 
veteran related that he first began to have low back pain 26 
years ago during service.  The veteran described the 
personnel carrier injury and further described that he had 
great difficulty lifting the cannons to the top of the 
carriers.  Dr. D.W. noted that the veteran had requested a 
statement from him in regards to his "service-connected 
causes of his low back pain."  Dr. D.W. maintained that he 
"[had] no reason to discount that [the veteran's] back 
problem was exacerbated by injury in his early adulthood."  

A June 2005 report (follow-up to the August 2004 VA, fee- 
basis examination report) shows that in response to the 
question of whether it is as likely as not that the currently 
diagnosed low back disorder was causally or etiologically 
related to any circumstance of service, Dr. M.P. answered in 
the negative.  Dr. M.P. noted that he reviewed the claims 
file again.  Dr. M.P. maintained that whatever injury to the 
back the veteran sustained during service must have been a 
minor injury-a bruise or a contusion.  Dr. M.P. observed 
that the veteran must have recovered from it within a very 
short time.  Dr. M.P. noted that the veteran's present low 
back problems were a result of his work-related injury and 
not the in-service injury.  Dr. M.P. explained that it was 
clear that the veteran had sustained structural damage to the 
spine, i.e., a herniated disc from a work-related injury.  
Dr. M.P. noted that an injury severe enough to cause 
structural damage to the spine necessitated treatment and the 
1996 work-related case was such an example.  Dr. M.P. added 
that such an event did not occur during service.  Dr. M.P. 
maintained that injuries that did not cause structural damage 
usually were classified as strains, sprains, muscle spasms, 
contusions, etc., and that such injuries were transient and 
short lived, and the injured person recovered from it with no 
complications or sequel.  Dr. M.P. added that re-injuries 
might give the same type of symptoms, but they should not be 
considered as recurrences of the old injury, and they did not 
cause structural changes in the future.  Dr. M.P. maintained 
that the in-service back injury was such an example.  

As noted above, there are conflicting medical opinions of 
record with regard to the matter of whether the veteran's 
current low back disability is related to his military 
service.  The Board must therefore weigh the credibility and 
probative value of these opinions, and in so doing, the Board 
may favor one medical opinion over the other.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995)).  The Board must also account for 
the evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  The Board accords greater evidentiary weight to Dr. 
M.P.'s unfavorable opinion than those favorable opinions 
expressed by Dr. D.O. and Dr. D.W. for the reasons set forth 
below.

Dr. D.O. and Dr. D.W.'s opinions are essentially conclusory 
and based on a history as reported by the veteran.  Unlike 
Dr. M.P., neither Dr. D.O. nor Dr. D.W. had the benefit of a 
review of the veteran's entire claims file, including the 
service medical records.  This is particularly significant as 
the service medical records do not document any complaints of 
or treatment for low back pain during service, and statements 
from the veteran do not contradict this fact.  Dr. M.P.'s 
central argument is that any injury the veteran sustained to 
his low back during service was acute and transitory and 
resolved with no chronic disability, and that the current low 
back disability is unrelated to any incident of the veteran's 
military service.  Dr. M.P.'s opinion is supported by a 
rationale and the other medical evidence of record, to 
include the report of the examination for separation from 
service, which shows that no back disorder was found.  
Private and VA treatment records show the onset and 
escalation of chronic complaints of low back pain after the 
1992 low back injury.  Contrary to statements from the 
veteran, the February 1990 insurance report shows that he was 
treated for pain in his right flank rather than his low back.  
Also, Dr. E.S. indicated that Dr. A.M. had treated the 
veteran from 1972 to 1990 for complaints of low back pain 
stemming from the claimed in-service back injury, but no 
underlying treatment records are available.  Thus, Dr. M.P.'s 
central argument is not countered by medical evidence other 
than the conclusive opinions rendered by Dr. D.O. and Dr. 
D.W., which do not address in any meaningful way the several 
work-related injuries the veteran sustained to his low back 
after service.    

Therefore, for the reasons discussed above, the Board finds 
Dr. M.P.'s opinion dispositive on the medical question of 
whether the veteran's currently diagnosed low back disability 
is etiologically related to his military service.  
Accordingly, the Board finds that service connection for 
degenerative disc disease of the lumbar spine is not 
warranted on a direct or presumptive basis.  

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


